Citation Nr: 1207768	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, including as secondary to service-connected residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

Correspondence received in October 2005 can be construed as a claim of service connection for a skeletal disorder, a muscle disorder and a bilateral foot disorder.  These matters are referred to the agency of original jurisdiction (AOJ) for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with rheumatoid arthritis.  His VA rheumatologist, Dr. J.S., noted in a June 2006 clinical record that "as [left] ankle arthritis is associated with rheumatoid arthritis, rheumatoid arthritis is also connected with service-connected disability [sic]."  In August 2006, Dr. S. found that the Veteran's "ankle pain began after an injury in the military.  It is reasonable that rheumatoid arthritis was present at that time, and predisposed to injury [sic]."  Dr. S. did not provide a rationale for his finding that rheumatoid arthritis was present during the Veteran's period of active service.

The Veteran received a VA examination in February 2007.  The claims folder was reviewed, and clinical notes placing onset of rheumatoid arthritis in approximately 1996 were noted and discussed.  After taking a detailed history and conducting a physical examination, the examiner found that it was "not at least as likely as not" that the Veteran's rheumatoid arthritis was caused or made worse by his service-connected left ankle disability, because "[a]nkle sprains do not cause [rheumatoid] arthritis," and because the Veteran had a 30 year history of occupations which required a great deal of standing, stooping, and moving about.  

The examiner did not discuss Dr. S.'s statements regarding the etiology of the Veteran's rheumatoid arthritis, or attempt to reconcile his conclusions with those findings, which is particularly important in light of the fact that they imply that rheumatoid arthritis may have been present during the Veteran's period of active service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the matter should be referred to the February 2007 examiner, if available, for clarification of his opinion.  

Additionally, the Board notes that post-service treatment records from the North Chicago, Illinois, VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated October 2006.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the North Chicago VAMC and request that all since October 2006 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the aforementioned development has been completed, return the claims folder to the February 2007 VA examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed.  

The examiner is requested to provide a detailed explanation for his conclusion that the Veteran's rheumatoid arthritis was not incurred during service, or caused or made worse by his service-connected left ankle disability, in light of Dr. S.'s June and August 2006 findings as to the etiology of the Veteran's rheumatoid arthritis.  The examiner should explain any differences in his opinion from Dr. S.'s findings, citing to the record and/or medical authority to support his view.  The examiner should set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of military service.

If the examiner determines that he cannot provide an opinion without resorting to speculation, the 
examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

3.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


